DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  Status of Claims
Claim(s) 1-9, 11-12 & 14-19 are pending in the application. Claim(s) 10 & 13 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, 14, 15 & 17 are rejected under 35 U.S.C. 102 as being anticipated by Vadas (US 3656527).
As Per Claim 1, Vadas discloses a flesh extracting machine for extracting a flesh of a whole whole fruit [abstract], comprising: 
  a conveyor [Fig. 1, #30] configured for, carrying and displacing the whole fruit [Fig. 1, #P; Col. 3, Lines 54-57; “…the pineapples successively pass across a butt trimmer 12 of conventional design which merely trims off the projecting stalks and does not remove any large amount of flesh from the fruit…”]; 
an edge removing station [Fig. 1, #12] configured for slicing at least one edge of the fruit [Fig. 1, P; ]; and, 


    PNG
    media_image1.png
    543
    706
    media_image1.png
    Greyscale

 a coring station [Fig. 1, #50] having second scoop [Fig. 1, #51] slidabley and transversely mounted with respect to the conveyor [Fig. 1, #30] and being configured for scooping out the seeds of the whole fruit the whole fruit [Fig. 1, #P], said first scoop and second scoop [Fig. 1, #51] configured to rotate about its own axis [Col. 11, Lines 31-37; “…each core turret has oppositely projecting core tubes 51,52 and means are provided to rotate these tubes on their own axes for the coring operation….”] while engaging with the whole fruit [Fig. 1, #P]
wherein said conveyor [Fig. 1, #30] is configured to displace the whole fruit between said edge removing station [Fig. 1, #12], said flesh extracting station [Fig. 1, #50] and said coring station [Fig. 1, #50] 
As Per Claim 9, Vadas discloses edge removing station [Fig. 1, #12] further includes a catch member configured to hold the whole fruit in place while the edge thereof is being sliced. [Fig. 2, #11]
As Per Claim 11, Vadas discloses the second scoop [Fig. 5, #51; the examiner is interpreting the coring turrets as being a scoop] is mounted between said edge removing station [Fig. 1, #12] and said flesh removing station [Fig. 1, #90].
As Per Claim 14, Vadas discloses said first scoop and second scoop includes a semi cylindrical portion [Fig. 1, #52 & refer to annotated Fig. 1, #A below] configured to engage an inner flesh of the whole fruit [Fig. 1, #P].

    PNG
    media_image1.png
    543
    706
    media_image1.png
    Greyscale

As Per Claim 15, Vadas discloses at least one of said flesh extracting station [Fig. 1, #12] and coring station [Fig. 1, #50] includes a catch member configured to selectively hold the whole fruit. [Fig. 2, #11]
As Per Claim 17, Vadas discloses a slicing station configured to slice an inner flesh of the whole fruit extracted from said whole fruit. [refer to annotated Fig. 1, #A below] 

    PNG
    media_image2.png
    490
    748
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in view of Easby (US 6220153) 
As Per Claim 2, Vadas discloses all limitations of the invention except a frame extending between a feeding area configured to receive the whole fruits and a dispensing area for dispensing a peel of the whole fruit. 
Easby, much like Vadas, pertains to a fruit processing apparatus. [abstract] 
 Easby discloses a frame [refer to annotated Fig. 1, #A below] extending between a feeding area [refer to annotated Fig. 1, #B below] configured to receive the whole fruits and a dispensing area [Fig. 7, #50] for dispensing a peel of the whole fruit [Col. 7, Lines 23-30].

    PNG
    media_image3.png
    465
    828
    media_image3.png
    Greyscale

Easby discloses the benefits of the dispensing area in that it provides an area to properly dispose of the fruit seeds. [Col. 7, Lines 23-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fruit extracting machine as taught by Vadas in view of the dispensing area as taught by 
As Per Claim 7, Vadas discloses edge removing station includes at least one slicer [Fig. 4A, #12].
Vardas does not disclose the edge removing station is slidably mounted and configured to selectively slide towards the conveyor and to thereby slice the edges of the whole fruit. 
Easby, much like Vadas, pertains to a fruit processing apparatus. [abstract] 
Easby disclose the edge removing station is slidably mounted and configured to selectively slide towards the conveyor [Fig. 5, #24] and to thereby slice the edges of the whole fruit [Fig. 5, #23]
Easby discloses the benefits of the edgy removing station being slidably mounted in that it aids in being flexible in accordance to a fruit’s radius. [Col. 6, Lines 16-24] 
Therefore, it would have been obvious to modify the edge removing station as tausght by Vadas in view of the edge removing station as taught by Easby to further include the edge removing station is slidably mounted and configured to selectively slide towards the conveyor and to thereby slice the edges of the whole fruit to aid in being flexible in accordance to a fruit’s radius. [Col. 6, Lines 16-24]
Claim(s) 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in view of Easby (US 6220153) in view of Kirk (US 5451266) 
As Per Claim 3, Vadas discloses said conveyor [Fig. 1, #14] includes a plurality of moving member configured to be displaced along the path of the conveyor [Col. 4, Lines 20-25; “…the fingers of the feed conveyors 30 advance the pineapples in each lane onto core tubes of the core turrets 50…”]
Vadas and Easby does not disclose said conveyor is configured such that a pair of adjacent moving members are configured to hold a whole fruit therebetween and to displace the whole fruit along the path of the conveyor.
Kirk, much like Vadas, pertains to a method of treating whole fruits. [abstract] 


    PNG
    media_image4.png
    556
    879
    media_image4.png
    Greyscale

Kirk discloses the benefits of using the adjacent moving members in that it serves to segregate the whole fruit into batches and facilitates the movement of the whole fruits forward over the conveyor system. [Col. 2, Lines 24-28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conveyor belt as taught by Vadas and Easby in view of the adjacent moving members as taught by Kirk to further include  said conveyor is configured such that a pair of adjacent moving members are configured to hold a whole fruit therebetween and to displace the whole fruit along the path of the conveyor to segregate the whole fruit into batches and facilitate the movement of the whole fruits forward over the conveyor system. [Col. 2, Lines 24-28] 
As Per Claim 4,  Vadas and Easby discloses all limitations of the invention except each moving member includes a first conical drum and a second opposing conical drum, said first and second conical 
Kirk, much like Vadas and Easby, pertains to a method of treating whole fruits. [abstract] 
Kirk discloses each moving member [refer to annotated Fig. 2a, #A below] includes a first conical drum [refer to annotated Fig. 2a, #I below] and a second opposing conical drum [refer to annotated Fig. 2a, #II below], said first [refer to annotated Fig. 2a, #I below] and second conical drum [refer to annotated Fig. 2a, #II below] are disposed such that a narrow portion of said first conical drums is adjunct a narrow portion of said second opposing conical drums. [refer to annotated Fig. 2a, #III below]. 
Kirk discloses the benefits of the use of the conical drums in that it serves to segregate the whole fruit into batches and facilitates the movement of the whole fruits forward over the conveyor system. [Col. 2, Lines 24-28] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conveyor belt as taught by Vadas and Easby in view of the conical drums as taught by Kirk to further include each moving member includes a first conical drum and a second opposing conical drum, said first and second conical drum are disposed such that a narrow portion of said first conical drums is adjunct a narrow portion of said second opposing conical drums to segregate the whole fruit into batches and facilitate the movement of the whole fruits forward over the conveyor system. [Col. 2, Lines 24-28] 
As Per Claim 5, Vadas and Easby discloses all limitations of the invention except each of said conical drum is configured with a slope corresponding with a shape of the whole fruits the conveyor is intended to hold.
Kirk, much like Vadas and Easby, pertains to a method of treating whole fruits. [abstract] 


    PNG
    media_image5.png
    537
    760
    media_image5.png
    Greyscale

Kirk discloses the benefits of the slope between the conical drums in that it serves to segregate the whole fruit into batches and facilitates the movement of the whole fruits forward over the conveyor system [Col. 2, Lines 24-28] to facilitate movement of the whole fruit along the conveyor system. [Col. 2, Lines 24-28]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the conveyor belt as taught by Vadas and Easby in view of the conical drums as taught by Kirk to further include each of said conical drum is configured with a slope corresponding with a shape of the whole fruits the conveyor is intended to hold to segregate the whole fruit into batches and facilitate the movement of the whole fruits forward over the conveyor system. [Col. 2, Lines 24-28] 
As Per Claim 6,  Vadas and Easby discloses all limitations of the invention except an auxiliary drive configured to rotate said moving member about its own axis urging thereby the whole fruit disposed thereon to be orientated such that it is disposed in perpendicular to the conveyor.
Kirk, much like Vadas and Easby, pertains to a method of treating whole fruits. [abstract] 
Kirk discloses an auxiliary drive configured to rotate said moving member about its own axis urging thereby the whole fruit disposed thereon to be orientated such that it is disposed in perpendicular to the conveyor. [Col. 6, Lines 20-25] 
Kirk discloses the benefits of the auxiliary drive to rotate the moving member in that it rotates the whole fruit [Col. 6, Lines 21-25] in order to facilitate the movement of the whole fruit along the conveyor system. [Col. 2, Lines 24-28]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the conveyor system as taught by Vadas and Easby in view of the drums as taught by Kirk to further include an auxiliary drive configured to rotate said moving member about its own axis urging thereby the whole fruit disposed thereon to be orientated such that it is disposed in perpendicular to the conveyor to it rotate the whole fruit [Col. 6, Lines 21-25] in order to facilitate the movement of the whole fruit along the conveyor system. [Col. 2, Lines 24-28]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in view of Easby (US 6220153) in further view of Diaz (US 4882986). 
As Per Claim 8, Vadas discloses at least one slicer includes a blade [Fig. 4a, #12] configured such that a sharp edge thereof projects in a direction towards the conveyor [Fig. 4a, #30] and configured to form an opening in the whole fruit at one edge thereof [Fig. 4a, #P], wherein said opening is perpendicular to the axis of the conveyor [Fig. 4a, #30].
Neither Vadas nor Easby discloses the blade is triangular. 
Diaz, much like Vadas, pertains to a pitting piercer for whole fruit pitting machines. [abstract] 
a triangular blade [Col. 2, Lines 48-51] configured such that a sharp edge forms an opening in the whole fruit at one edge thereof [Col. 2, Lines 45-50]. 
Diaz discloses the benefits of the triangular blade in that it ensures that the slices obtained are all of identical sizes. [Col. 2, Lines 6-8]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of a blade as taught by Vadas and Easby in view of the triangular blade to further include at least one slicer includes a triangular blade configured such that a sharp edge thereof projects in a direction towards the conveyor and configured to form an opening in the whole fruit at one edge thereof, wherein said opening is perpendicular to the axis of the conveyor to ensure that the slices obtained are all of identical sizes. [Col. 2, Lines 6-8]
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in view of Easby and  Ellison (US 7779752)
As Per Claim 12, Vadas Easby and discloses all limitations of the invention except at least one of said first scoop and second scoop is coupled to a piston configured to selectively slide said at least one of said first scoop and second scoop back and forth along a perpendicular axis with respect to said conveyor.
Ellison, much like Vadas and Easby, pertains to a method and apparatus for pitting and stuffing food items, [abstract]  
Ellison discloses at least one of said first scoop [Fig. 14, #126; the examiner is interpreting the stuffing knife as being a first scoop] and second scoop is coupled to a piston [Fig. 14, #130] configured to selectively slide said at least one of said first scoop and second scoop back and forth along a perpendicular axis with respect to said conveyor. [Col 7, Lines 51-60; the reference clearly discloses that the piston assembly moves said stuffing knife towards to food item, in which the food item would be placed on a conveyance surface, therefore said stuffing knife (first scoop) moves back and forth along a perpendicular axis] 
Ellison discloses the benefits of the first scoop being coupled to a piston in that that it diminishes then need of expensive manual procedure in order to pit the whole fruit. [Col. 1, Lines 44-46] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a scoop as taught by Vadas in view of the first scoop as taught by Ellison to further include at least one of said first scoop and second scoop is coupled to a piston configured to selectively slide said at least one of said first scoop and second scoop back and forth along a perpendicular axis with respect to said conveyor to diminish then need of expensive manual procedure in order to pit the whole fruit. [Col. 1, Lines 44-46] 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in of view of Easby and Del Ser Gonzalez (US 5133250)
	As Per Claim 16, Vadas and Easby discloses catch member [Fig. 2, #11] is configured to firmly push a whole fruit [Fig. 2, #P3A] disposed thereon against the conveyor [Fig. 2, #10].
	Vadas does not disclose said catch member is configured to slide toward the conveyor
	Del Ser Gonzalez, much like Vadas, pertains to a whole fruit peeling machine. [abstract] 
	Del Ser Gonzalez discloses said catch member [Fig. 1, #9] is configured to slide toward the conveyor [Col. 5, Lines 18-23; the reference clearly discloses that the jaws (catch member) that act upon the whole fruit move toward each other in the axial direction, in a direction as clearly seen in the figure in which a whole fruit is being conveyed]. 
	Del Ser Gonzalez discloses the benefits of the catch members sliding toward the conveyor in that it provides the machine the ability to be used in a large-scale industrial process for obtaining peeled whole fruit in bulk. [Col. 1, Lines 64-66] 
 provide the machine the ability to be used in a large-scale industrial process for obtaining peeled whole fruit in bulk. [Col. 1, Lines 64-66]
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vadas (US 3656527) in view of Easby and Grewel (US 2003/0059509) 
	As Per Claim 18, Vadas discloses all limitations of the invention except the slicing station includes a rotating knife mounted adjacent said flesh extracting station and being configured to rotate about an axis parallel to the axis of said first scoop.
Grewal, much like Vadas, pertains to a method and apparatus for peeling citrus whole fruit. [abstract] 
Grewal discloses the slicing station [Fig. 5A, #203] includes a rotating knife [Fig. 5A, #215] mounted adjacent said flesh extracting station [Fig. 4, #610] and being configured to rotated about an axis parallel to the axis of said first scoop. [it is inherent that the rotating knife is capable of performing the function of rotating about an axis parallel to the axis of a first scoop, whether the axis of reference is longitudinal or lateral so long as the two are located on the same device] 
Gerwel discloses the benefits of the rotating knife in that it creates the cuts needed to create the whole fruit segments. [Par. 39, Lines 13-16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flesh extracting machine as taught by Vadas in view of the slicing station to further include a rotating knife mounted adjacent said flesh extracting station and being configured to rotate about an axis parallel to the axis of said first scoop to create the whole fruit segments for consumer production. [Par. 39, Lines 13-16]
As Per Claim 19, Vadas discloses a scoop [Fig. 1, #130] of said flesh extracting station [Fig. 1, #12] is configured to extract a cylindrical shape portion of the whole fruit [it can be clearly seen due to the shape of the scooper (130) that a cylindrical portion of the whole fruit (in this instance a pineapple) would be cut (extracted).
Vadas does not disclose said rotating knife is configured to slice said cylindrical shape portion to a plurality of disk portions.
Grewal, much like Easby, pertains to a method and apparatus for peeling citrus whole fruit. [abstract] 
Grewel discloses a rotating knife that is configured to slice said cylindrical shape portion to a plurality of disk portions.  [Fig. 5A, #215; it is inherent that due to the orientation and design of the rotating knife, it would be capable of performing the function of slicing the cylindrical shape portions into disk portions]
Gerwel discloses the benefits of the rotating knife in that it creates the cuts needed to create the whole fruit segments. [Par. 39, Lines 13-16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the flesh extracting machine as taught by Vadas in view of the rotating knife as taught by Grewal to further include a rotating knife that is configured to slice said cylindrical shape portion to a plurality of disk portions to the cuts needed to create the whole fruit segments. [Par. 39, Lines 13-16]
Response to Arguments
Applicant's arguments filed on 10/22/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Vadas does not disclose the limitations of the amended claims as Vadas pertains to pineapples, which do not possess seeds, and therefore is silent to using a coring station for scooping out seeds. 
structurally why the coring station as disclosed by the reference is different than that of the coring station as claimed. As clearly discussed above, Vadas discloses the coring station as recited in the claims, and considering the limitation of removing seeds pertains to functional language, it can be clearly shown that the structure of the coring station would be capable of “removing seeds” from any fruit, as it removes the core of the fruit. [refer to MPEP 2173.05(g)] 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726